NELSON, Circuit Justice.
The defendants were arrested in March last on a charge of smuggling, and were committed, on a preliminary warrant, for examination, for an indefinite time. They remained imprison, without any steps being taken for their examination, till the case was brought before me, they having then been in prison from one to two months. I directed that the examination should take place immediately, or I would discharge them from custody.
The commitment in the first instance was erroneous, as it should have been for a short, fixed period of time. In these cases of arrest, the commitment, with a view to the hearing by the commissioner of the testimony on behalf of the government, should be • for a time certain, and, unless, on special cause shown, should not, except at the request of the prisoner, exceed the period of twenty-four hours; and, in case cause is shown, oh the part of the government, for farther delay, to procure testimony, great diligence should be required in its procurement, and, in ease of neglect, the commissioner should discharge the prisoner. It is the special duty of the officers who have charge of the prosecution, to attend to the examination with all reasonable dispatch, as the prisoner is usually kept in close custody during the preliminary examination, and it is wrong, if he is ready for the hearing, that he should be kept in confinement an hour beyond the time reasonably necessary for a full investigation of the crime charged.
I think the imprisonment in the present case exceedingly exceptionable, and the indefinite imprisonment under the warrant altogether irregular. I refrain, however, from discharging the parties, as the government have agreed to a speedy hearing of the case.